UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6574


COYE BOND TAYLOR,

                Petitioner – Appellant,

          v.

WILLIAM FOX, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00087-FPS-JES).


Submitted:   January 18, 2011              Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.      Dawn Ellen Warfield, Deputy
Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Coye Bond Taylor seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing Taylor’s 28 U.S.C. § 2254 (2006) petition as untimely

filed.     The order is not appealable unless a circuit justice or

judge     issues     a   certificate    of    appealability.          28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent    “a   substantial     showing     of     the    denial    of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating      that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El   v.    Cockrell,    537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                     Slack,
529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Taylor has not made the requisite showing.

Taylor’s motion to appoint counsel is denied.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with     oral   argument    because     the     facts    and     legal



                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3